DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; 
The cellulose nanomaterial is selected from cellulose nanofibrils, cellulose nanocrystals, or a combination thereof.
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a crosslinking agent, an additive agent, an agricultural agent, or a combination of two or more thereof.
	Zhao, paragraph 105 of the PGPUB, teaches the additive agent is selected from a plasticizer wherein the plasticizer is selected from glycerol, sorbitol, polyethylene glycol 400, or a combination of two or more thereof.
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method 
Alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19. 
Sorbitol in the amount of 0.1 wt/v% to about 10 w/v% as taught by Zhao reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1. 
The method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would modify the oxygen transmission rate of the solid film or coat. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1.

Regarding claim 24, Zhao teaches the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1.
Further, Zhao teaches the additive composition consisting of an sorbitol and either alginic acid or hyaluronic acid. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 

Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) as applied to claim 19 and further in view of Kang et al (2015). 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) as applied to claim 19 and further in view of Berglund et al (WO2015063163). 
 Zhao, paragraph 162 of the PGPUB, teaches examples of suitable additive agents include, but are not limited to, film forming materials, such as a non-starch polysaccharides. 
Zhao, paragraph 177 of the PGPUB, teaches the compositions may be dried to form the films by allowing the water in the composition to evaporate. In some embodiments, the films are dried using heat to facilitate faster drying of the composition thereby preventing or mitigating long-term exposure to oxygen and light.
Although Zhao teaches non-starch polysaccharides, Zhao does these polysaccharides to be xyloglucan. 
Berglund teaches films comprising xyloglucan. 
Berglund, page 3, teaches a film comprising a xyloglucan as an oxygen barrier. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate xyloglucan as taught by Berglund into the composition as taught 
The method as taught by the references is the same composition as claimed in claim 31 and therefore it would be expected that the method as taught by the references would result in a film having OTR of between 1 and 2 when measured at rt and 0% humidity as claimed in claim 31. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) as applied to claim 19 and further in view of Kang et al (2015). 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by Zhao as BTCA is more effective for cross-linking than citric acid. 
The method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would result in a film having OTR lower than 1 or between 1 and 2 when measured at rt and 0% relative humidity and an OTR of about 60 when measured at rt and 50% humidity as claimed in claim 33. 

Claims 19-21, 24, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Zou et al (9266261).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; an inorganic salt component in an amount ranging from about 0.005 wt/v % to about 2.5 wt/v %; and a stabilizing agent in an amount ranging from about 0.05 wt/v % to about 0.1 wt/v %. 
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a 
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
The acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19. 
Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be starch. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually  starch and starch derivatives and cellulose esters having hydroxyl groups. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use starch as taught by Zou as the plasticizer as taught by Zhao to increase the flexibility of the coating. 
Starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 
Regarding claims 20-21, Zhao teaches starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 


Regarding claim 24, starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The references teach the additive composition consisting of starch and an acid. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Regarding claim 32, the references teach a composition comprising NCC and starch. 
The method as taught by the references is the same composition as claimed in claim 32 and therefore it would be expected that the method as taught by the references would result in a film having OTR between 1 and 5 when measured at rt and 0% relative . 

Claims 19-21, 24, 28-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Zou et al (9266261) in view of Kang et al (2015).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; an inorganic salt component in an amount ranging from about 0.005 wt/v % to about 2.5 wt/v %; and a stabilizing agent in an amount ranging from about 0.05 wt/v % to about 0.1 wt/v %. 
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is 
Alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19.
Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be polyvinyl alcohol. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially advantageous. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Polyvinyl alcohol in the amount of 0.01 wt/v% to about .5 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by the references above as BTCA is more effective for cross-linking than citric acid. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 

Regarding claim 24, Zhao teaches the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The references teach the additive composition consisting of polyvinyl alcohol and an acid.

Regarding claims 28-30, Kang teaches BTCA. 

Regarding claim 34, the method as taught by the references is the same composition as claimed in claim 34 and therefore it would be expected that the method as taught by the references would result in a film having OTR lower than 1 or between 1 and 2 when measured at rt and 0% relative humidity and an OTR lower than 1 or between 1 and 2 or between 0 and .5 when measured at rt and 50% relative humidity as claimed in claim 34. 
s 19-21, 24, 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Zou et al (9266261) in view of Kang et al (2015).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; an inorganic salt component in an amount ranging from about 0.005 wt/v % to about 2.5 wt/v %; and a stabilizing agent in an amount ranging from about 0.05 wt/v % to about 0.1 wt/v %. 
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the 
Alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19. 
Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be polyvinyl alcohol. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially advantageous. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use polyvinyl alcohol as taught by Zou as the plasticizer as taught by Zhao to increase the flexibility of the coating. 
Polyvinyl alcohol in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 

The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 

Regarding claims 20-21, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 

Regarding claim 24, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The references teach the additive composition consisting of polyvinyl alcohol and an acid. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

. 

Response to Arguments
Applicant’s arguments, filed 11/17/21, with respect to the rejection(s) of claim(s) 19-21, 24, 28-35 under Zhao have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao.
Examiner acknowledges declaration received 11/17/21.
Applicant argues water-based suspensions such as those described in Zhao et al are not expected to achieve full coverage of the substrate surface, due to the repulsion exiting between the water-based suspension and the hydrophobic surface. The fact that the surface is porous also has an effect on the ability of the suspension to provide a full and complete coverage. Lack of full coverage in addition to low adhesion between the coating and the surface led to bad or no oxygen barrier performance.
Examiner respectfully traverses. 
The instant claims “modifying oxygen transmission rate of a NCC based solid film or coati comprising NCC”. 
Examiner interprets this as any change good or bad of the OTR of a coating reads on the instant claims. The OTR does not necessary need to be an improvement, the OTR just needs to be modified. 

Applicant needs to disclose further data showing the specific of this experiment. It is unclear what specific compositions are being tested. 
Applicant argues the differences in activity and barrier forming indicates that the formulations are not in fact the same, nor similar. Zhao et al describes a composition of a cellulose nanomaterial, a crosslinking agent and an inorganic salt. NCC is not disclosed nor proposed by Zhao et al. The use of NCC over NFC used by Zhao et al provides an improvement in OTR values.
Further, applicant argues NCC are elongated crystalline rod-like nanoparticles which are characterized by having at least 50 percent crystallinity. Instead, what Zhao discloses is NFC. NFC or nanofibrillated cellulose is not the claimed nanocrystalline cellulose. See Specification at page 8 (“The NCC is not nanofibrillated cellulose (NFC).”). As Zhao does not disclose NCC, Zhao does not render obvious independent claim 19. 
Examiner respectfully traverses. 
Zhao, paragraph 71 of the PGPUB, teaches the cellulose nanomaterial can be cellulose nanocrystals. 
Examiner interprets cellulose nanocrystals as taught by Zhao to be nanocrystalline cellulose as claimed in claim 19. 

Applicant further argues Zhao does not teach the use of NCC in combination with the other components of the formulation which together add to the improvement in OTR values.
Examiner respectfully traverses. 
The instant claims “modifying oxygen transmission rate of a NCC based solid film or coati comprising NCC”. 
Examiner interprets this as any change good or bad of the OTR of a coating reads on the instant claims. The OTR does not necessary need to be an improvement, the OTR just needs to be modified. 
Applicant argues in most compositions described in the examples of Zhao et al (for example in Table 14 and Table 15), the ratio between the nano cellulose (CNF) to the hygroscopic material, i.e., the inorganic salt is high (1:15-1:1 NFC:inorganic salt). Such high ratios lead to gelation and aggregation of CNC and as a result to a reduced barrier performance.
The disclosure is not limited to specific examples. The reference is taken as a whole, Zhao teaches alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % and sorbitol in the amount of 0.1 wt/v% to about 10 w/v%.  
Further as stated above, the claims do not claim “reduced barrier performance”. 
The instant claims “modifying oxygen transmission rate of a NCC based solid film or coati comprising NCC”. 

the formulation combination of independent claim 19 has exhibited unexpected properties such as a decrease in OTR values below 1 ml/m2 day,  superior oxygen barrier properties (/d.), low OTR values at a relative humidity of 70%and improved surface wetting. The formulations of Zhao, on the other hand, exhibited poor surface wetting ({f] 17-19) and no oxygen barrier performance (id.). As noted in the Azerraf Declaration, the use of NFC (as disclosed in Zhao) will only result in an oxygen barrier at low humidity levels. 
Examiner respectfully traverses. 
The data to establish unexpected results is unpersuasive. 
The data is not commensurate in scope with the scope of the claims. 
The data only shows specific compositions with a specific ratio while the present claims broadly recite any NCC, an additive composition selected from sorbitol, polyvinyl alcohol, ANY polycarboxylate ether, ANY carbohydrate and borax and at least one hygroscopic material selected from ANY cellulosic material, ANY carbohydrate, ANY alcohol and ANY acid, having a BROAD ratio of .01:1-1:.01. 
Therefore, it is unclear if the advantageous properties of the claimed invention are due to a specific ratio or specific components. 

Conclusion

US20150218663 teaches the main high-molecular-weight polymers of sugars from biomass are nanocellulose crystals (69 kDa), O-acetyl galactoglucomannan (20 kDa), arabinoxylan (300 kDa), arabinogalactan (40 kDa), and xyloglucan (470 kDa).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/14/21